PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHAO, Yuan-Ju
Application No. 16/159,953
Filed: 15 Oct 2018
For: SAR ADC USING VALUE SHIFTED CAPACITIVE DAC FOR IMPROVED REFERENCE SETTLING AND HIGHER CONVERSION RATE
:
:
:
:	NOTICE VACATING PETITION
:
:
:


The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on December 11, 2019, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	An Ex Parte Quayle Office Action was mailed on May 31, 2019, which set a Non-Extendable Statutory Period for reply of two (2) months.  

■	A Notice of Abandonment was mailed on December 12, 2019, for failure to timely reply to the Office action. 

■	On December 11, 2019, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on December 11, 2019.  The petition was accompanied by Replacement Drawing Sheets and the petition fee of ($1,000).

However, the applicant failed to submit a proper reply to the Ex Parte Quayle Office action mailed May 31, 2019.  A signed reply was not received.    

In view of the above, the petition automatically granted by EFS on December 11, 2019, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)

Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  


/KIMBERLY A INABINET/Paralegal Specialist, OPET